IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MIDLOTHIAN ENTERPRISES, INC.,
Plaintiff,

v. Civil Action No. 3:19-cv-51

OWNERS INSURANCE COMPANY,
Defendant.

OPINION

In October, 2018, JoAnne Davis, an employee of Midlothian Enterprises, Inc.
(“Midlothian”), received an email from the Midlothian president and shareholder, E. Bryce Powell,
asking her to wire thousands of dollars from Midlothian’s bank account to a bank account in
Alabama. After she wired the funds, Midlothian discovered that hackers, not Powell, had sent
Davis the email and had stolen the money. Midlothian submitted a claim to Owners Insurance
Company (“Owners”), asking Owners to cover the loss under its insurance policy (“the policy”).
Owners denied coverage.

Midlothian sued Owners in the Henrico County Circuit Court, arguing that Owners must
cover the loss under two endorsements in the policy. Midlothian also alleged that Owners acted
in bad faith in denying coverage. Owners removed the case to this Court. The parties have both
moved for summary judgment. Because neither endorsement covers the loss and Owners did not
act in bad faith, the Court will grant Owners’ motion for summary judgment and will deny

Midlothian’s motion for summary judgment.
I. BACKGROUND
A. Policy Endorsements

Midlothian purchased an insurance policy from Owners effective May 1, 2018, through
May 1, 2019. The standard policy does not cover “[a]ccounts, bills, currency, food stamps[,] or
other evidences of debt, money, notes[,] or securities.” (Dk. No. 9-4, at 20.) Midlothian, however,
purchased endorsements to supplement the standard policy, two of which are at issue here.

First, the “money and securities endorsement” provides,

A. COVERAGE is amended as follows:

1. Under 2. Property Not Covered, a. is deleted and replaced by the
following for this endorsement only:

b. Accounts, bills, currency, food stamps[,] or other evidences of
debt, money, notes[,] or securities. Lottery tickets held for sale are
not securities.

However, “money” and “securities” are covered as provided by this
endorsement.

2. Under 4. Additional Coverages, the following Additional Coverage is
added:

Money And Securities
a. Inside The Premises

(1) We will pay for loss of “money” and “securities” inside the
“premises” or a “banking premises” resulting directly from:

(a) “Theft”; or

(b) Disappearance or destruction.

(id. at 14.) The money and securities endorsement includes a “voluntary parting
exclusion,” which provides:

2. We will not pay for loss caused by any of the following: . . .
n. Voluntary Parting Of Title To Or Possession Of Property: Loss
resulting from your, or anyone acting on your express or implied authority,
being induced by any dishonest act to voluntarily part with title to or
possession of any property.
(id. at 15.)
Second, the “forgery or alteration endorsement” provides,

A. COVERAGE

We will pay for loss involving Covered Instruments resulting directly from Covered
Causes of Loss.

1. Covered Instruments: Checks, drafts, promissory notes, or similar written
promises, orders[,] or directions to pay a sum certain in “money” that are:

a. Made or drawn by or drawn upon you;
b. Made or drawn by one acting as your agent; or
that are purported to have been so made or drawn.

2. Covered Cause of Loss: Forgery or alteration of, on{,] or in any Covered
Instrument.

(/d. at 8.)
B. The Fraud
On October 5, 2018, hackers sent an email to Davis from Powell’s email account, directing
her to wire money to a specified bank account to purchase a subscription and a membership interest
in Fanalter LLC (“the LLC subscription”). As part of her job, Davis would wire money from
Midlothian’s bank account to other bank accounts when Powell asked her to do so. Thus, believing

that Powell had sent the email, Davis wired $42,302.46 to a bank account in Alabama (‘the loss”).
After Davis wired the money, Midlothian discovered that hackers, not Powell, had sent the
fraudulent email to Davis and had stolen the money she wired.!

On October 11, 2018, Midlothian submitted a claim for the loss under the policy. On
October 18, 2018, Owners denied overage for the loss based on the voluntary parting exclusion in
the money and securities endorsement. Midlothian then asked Owners to cover the loss under the
forgery or alteration endorsement. Owners, however, declined to do so.

On December 27, 2018, Midlothian filed this case in the Henrico County Circuit Court,
seeking a declaratory judgment pursuant to Virginia Code § 8.01.184 that the policy covered the
loss, and alleging that Owners acted in bad faith by not expressly considering coverage under the
forgery or alteration endorsement in violation of Virginia Code § 38.2-209. Owners removed the
case to this Court. The parties have both moved for summary judgment, asking the Court to decide
whether the policy covers the loss and whether Owners acted in bad faith.

II. DISCUSSION?
A. Applicable Law

A court applies normal contract interpretation principals when interpreting an insurance

policy and must interpret the policy in accordance with “the plain meaning that reasonable insurers

and insureds likely would have attributed to the words” of the policy. See Erie Ins, Exch. v. EPC

 

' Midlothian alleges that Davis made another wire transfer based on a separate email, but
it does not seek coverage for that transfer.

2 Summary judgment becomes appropriate when the movant establishes that no genuine
dispute of any material fact exists and the party is thereby entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the movant
satisfies its showing for summary judgment, the burden shifts to the non-moving party to establish
a genuine issue of material fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 US.
574, 585-87 (1986). If a court finds that “reasonable jurors could find by a preponderance of the
evidence that the plaintiff is entitled to a verdict,” the court must deny summary judgment.
Anderson vy. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

4
MD 15, LLC, 297 Va. 21, 27-28, 822 S.E.2d 351, 354-55 (2019). Thus, when deciding a motion
for summary judgment, a court must first determine whether the policy is ambiguous or
unambiguous. See Harleysville Mut. Ins. Co. v. Dollins, 201 Va. 73, 77, 109 S.E.2d 405, 409
(1959). If the policy is unambiguous, a court must enforce it as written. See State Farm Fire &
Cas. Co. v. Walton, 423 S.E.2d 188, 191, 244 Va. 498, 502 (1992); see also Hill vy. State Farm
Mut. Auto. Ins. Co., 375 S.E.2d 727, 729, 237 Va. 148, 152 (1989). If “the language is ambiguous
or doubtful ... , it must be interpreted more strongly against the insurer.” Harleysville Mut. Ins.
Co., 109 §.E.2d at 409, 201 Va. at 77; see also Erie Ins. Exch., 297 Va. at 29, 822 S.E.2d at 355.

A court “must not strain to find ambiguities.” Admiral Ins. Co. v. G4S Youth Servs., 634
F. Supp. 2d 605, 612 (E.D. Va. 2009). “[C]onflicting interpretations [of an insurance policy] reveal
an ambiguity only where they are reasonable.” Erie Ins. Exch., 297 Va. at 29, 822 S.E.2d at 355.
The fact that a word has more than one definition or a party can “hypothesize” about another
interpretation does not render a policy provision ambiguous. /d. at 29-30, 822 S.E.2d at 355-56.
Rather, “[a] reasonable or fairly claimed interpretation is one of two competing interpretations that
are equally possible given the text and context of the disputed provision.” /d. at 29, 822 S.E.2d at
355 (quotations omitted).

Moreover, a court should “not myopically focus on a word here or a phrase there,” but
should “look[] at a word in the context of a sentence, a sentence in the context of a paragraph, and
a paragraph in the context of the entire agreement.” /d. at 28, 822 S.E.2d at 355. Relatedly, a
court must not treat part of a policy as meaningless if it can give that part “any meaning ...
reasonably consistent with other parts of the contract.” SunTrust Mortg., Inc. v. AIG United Guar.
Corp., 800 F. Supp. 2d 722, 731 (E.D. Va. 2011). Virginia courts “will not read contracts to

produce absurd results.” Levine v. Emp’rs Ins. Co. of Wausau, 887 F.3d 623, 632 (4th Cir. 2018)
(applying Virginia law). “Common sense is as much a part of contract interpretation as is the
dictionary or the arsenal of canons.” Mount Aldie, LLC v. Land Tr. of Va., Inc., 293 Va. 190, 200,
796 S.E.2d 549, 555 (2017).
B. Application
1, Money and Securities Endorsement

Owners concedes that the money and securities endorsement applies to loss of money, but
it argues that the voluntary parting exclusion precludes Midlothian from recovering the loss based
on the plain language of the exclusion.? Under the voluntary parting exclusion, Owners does not
cover a “[I]oss resulting from [Midlothian’s], or anyone acting on [Midlothian’s] express or
implied authority, being induced by any dishonest act to voluntarily part with title to or possession
of any property.” (Dk. No. 9-4, at 15.)

The plain language of this exclusion unambiguously includes Midlothian’s loss. Davis,
acting on behalf of Powell, wired money from Midlothian’s bank account to the hackers’ bank
account. Although Powell did not make the request, that does not change the voluntariness of the
transfer itself. See, e.g., Martin, Shudt, Wallace, Dilorenzo & Johnson v. Travelers Indem. Co. of
Conn., No. 1:13-CV-0498 LEK/CFH, 2014 WL 460045, at *3 (N.D.N.Y. Feb. 5, 2014) (collecting
cases and concluding that the fact “[t]hat [the] [p]laintiff wired the money in reliance on
misrepresentations or false pretenses does not alter the voluntariness of that parting”). Davis had
the authority to make these types of transfers based on Midlothian’s normal business practices,

and she freely transferred the money once she believed she had received instructions to do so.

 

3 When an insurer denies coverage based on a policy exclusion, the insurer bears the burden
of showing that the exclusion applies. Admiral Ins. Co., 634 F. Supp. 2d at 612. A court must
enforce a “[rJeasonable policy exclusion[] not in conflict with statute” as long as the exclusion
“clearly and unambiguously bring[s] the particular act or omission within its scope.” Floyd v. N.
Neck Ins. Co., 245 Va. 153, 158, 427 S.E.2d 193, 196 (1993).
Moreover, the exclusion applies to any voluntary parting “induced by any dishonest act”—a broad
category that certainly includes fraud. (Dk. No. 9-4, at 15 (emphasis added).)

Midlothian, however, argues that the Court cannot reasonably read the exclusion to apply
to the loss. First, Midlothian tries to create ambiguities in the voluntary parting exclusion by
pointing to terms “with more than one meaning or interpretation that conclude in different results
in the interpretation of the exclusion.” (Dk. No. 10, at 14.) The fact that a word or phrase has
more than one dictionary definition, however, does not make a provision ambiguous. See Erie Ins.
Exch., 297 Va. at 29, 822 S.E.2d at 355. Instead, the Court considers the words of the policy
provision in the context of the endorsement as a whole. See id.

As explained above, the endorsement excludes the loss based on its plain language.
Midlothian asks the Court to “strain to find ambiguities” in the exclusion without suggesting any
reasonable alternative interpretation. Admiral Ins. Co., 634 F. Supp. 2d at 612; see Erie Ins. Exch.,
297 Va. at 29, 822 S.E.2d at 355-56. Indeed, “courts [are not] at liberty to rewrite the contractual
language, even if the plain language of the contract produces what some may consider a harsh
result.” Trex Co. v. ExxonMobil Oil Corp., 234 F. Supp. 2d 572, 575 (E.D. Va. 2002) (quotations
omitted).

Second, Midlothian, relying on Elam v. Ford, 145 Va. 536, 134 S.E. 670 (1926), contends
that “a person who is the victim of an act of stea[l]ing, theft, or fraud is not deemed to have
consented to or voluntarily parted with title to or possession of property.” (Dk. No. 10, at 14.)
Midlothian misplaces its reliance on Elam. In Elam, the Court considered whether the defendant
fraudulently induced the plaintiff to enter into a contract for timber wood. Applying legal

principles regarding when fraud may void a contract, the Court held that the parties had formed an
enforceable agreement. Elam does not stand for a broad rule that a victim of fraud can never act
voluntarily.

Third, Midlothian contends that Davis did not act with Powell’s express or implied
authority because Powell did not send the email, and thus, did not authorize the transaction.
Midlothian’s interpretation fails because it leads to absurd results. The exclusion applies to a
voluntary parting “induced by any dishonest act.” (Dk. No. 9-4, at 15.) This broad exclusion
plainly contemplates a fraudulently authorized transaction, one form of a dishonest act. Allowing
coverage of a fraudulently authorized transaction despite an exclusion based on “any dishonest
act” would unreasonably limit the exclusion and render the provision meaningless. (/d. (emphasis
added)); see SunTrust Mortg., Inc., 800 F. Supp. 2d at 731.

Thus, there is only one reasonable interpretation of the voluntary parting exclusion as
applied to the facts here: that the money and securities endorsement does not cover a loss caused
by an employee, such as Davis, voluntarily wiring money to another account due to a fraudulent
email. The fact that another individual pretended to authorize the transaction does not negate the
voluntariness of the transfer or the authority Davis had to make these types of transfers.
Accordingly, the exclusion is not ambiguous, and the Court will enforce its interpretation as a
matter of law.

2. Forgery or Alteration Endorsement

As for the forgery or alteration endorsement, the parties disagree about whether the email
directing Davis to wire the funds constitutes a “covered instrument” under the endorsement. The
forgery or alteration endorsement defines “covered instruments” as “[c]hecks, drafts, promissory
notes, or similar written promises, orders[,] or directions to pay a sum certain in ‘money.”” (Dk.

No. 9-4, at 8.) Midlothian contends that the fraudulent email constitutes an order or direction to
pay money. Owners argues that the “orders or directions pay” must be similar to a check, draft,
or promissory note for the forgery or alteration endorsement to apply, and that the fraudulent email
is not similar to those types of items.

When interpreting a list of “specific items ‘followed by a word of general import, the
general word will not be construed to include things in its widest scope but only those things of
the same import as that of the specific item[s] listed.”” Suffolk Lodging Partners, LLC v. Eastguard
Ins. Co., No. 2:12CV546, 2013 WL 12131747, at *9 (E.D. Va. Aug. 23, 2013) (quoting Turner v.
Reed, 258 Va. 406, 410, 518 S.E.2d 832, 834 (1999)) (alteration in original). Here, the phrase “or
similar written promises, orders[,] or directions to pay a sum certain in ‘money’” modifies a
specific list of items: checks, drafts, or promissory notes. (Dk. No. 9-4, at 8.) The “promises,
orders[,] or directions to pay” must, therefore, resemble a check, draft, or promissory note. (/d.)
Simply put, an email from a business owner telling an employee to wire money to a bank account
does not have the same form or legal effect as a check, draft, or promissory note. Thus, it does not
constitute a “covered instrument” under the explicit terms of the endorsement.

Midlothian makes several arguments about why a “covered instrument” can include a non-
negotiable instrument, but those arguments miss the point. The Court need only decide whether
the fraudulent email directing the wire transfer falls within the definition of a “covered instrument”

under the forgery or alteration endorsement.* Here, the intention of the parties is clear: a “covered

 

4 To the extent that Midlothian argues that the LLC subscription agreement attached to the
fraudulent email constitutes a “covered instrument,” that argument also fails. Midlothian did not
file the agreement as part of the record, so that agreement is not before the Court. In any event, an
LLC subscription agreement is not similar to a check, draft, or promissory note.

9
instrument” does not include a fraudulent email. Accordingly, the forgery or alteration
endorsement does not cover the loss as a matter of law.°
III. CONCLUSION
For the foregoing reasons, the Court will grant Owners’ motion for summary judgment and
will deny Midlothian’s motion for summary judgment.
The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

Is} L [-
Date: 20 E. OT en, 2020 John A. Gibney, Jr. ke d
ct Fudge

Richmond, VA 0 United States Dis

 

 

 

 

> Because Midlothian is not entitled to coverage as a matter of law, Owners did not act in
bad faith. See Capitol Prop. Mgmt. Corp. v. Nationwide Prop. & Cas. Ins. Co., 261 F. Supp. 3d
680, 693-94 (E.D. Va. 2017), aff'd, 757 F. App’x 229 (4th Cir. 2018). Thus, the Court declines to
award attorney’s fees pursuant to Virginia Code § 38.2-209.

10
